

115 HR 4529 RH: Accelerating Access to Capital Act of 2017
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 436115th CONGRESS2d SessionH. R. 4529[Report No. 115–576]IN THE HOUSE OF REPRESENTATIVESDecember 1, 2017Mrs. Wagner introduced the following bill; which was referred to the Committee on Financial ServicesFebruary 23, 2018Committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo direct the Securities and Exchange Commission to revise Form S–3 so as to add listing and
			 registration of a class of common equity securities on a national
			 securities exchange as an additional basis for satisfying the requirements
			 of General Instruction I.B.1. of such form and to remove such listing and
			 registration as a requirement of General Instruction I.B.6. of such form.
	
 1.Short titleThis Act may be cited as the Accelerating Access to Capital Act of 2017. 2.Expanded eligibility for use of Form S–3Not later than 45 days after the date of the enactment of this Act, the Securities and Exchange Commission shall revise Form S–3—
 (1)so as to permit securities to be registered pursuant to General Instruction I.B.1. of such form provided that either—
 (A)the aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant is $75,000,000 or more; or
 (B)the registrant has at least one class of common equity securities listed and registered on a national securities exchange; and
 (2)so as to remove the requirement of paragraph (c) from General Instruction I.B.6. of such form. February 23, 2018Committed to the Committee of the Whole House on the State of the Union and ordered to be printed